 


109 HRES 551 IH: Honoring National Review magazine on its 50th anniversary for its contribution to the national political discourse.
U.S. House of Representatives
2005-11-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
109th CONGRESS 
1st Session 
H. RES. 551 
IN THE HOUSE OF REPRESENTATIVES 
 
November 10, 2005 
Mr. Pence (for himself, Mr. Hastert, Mr. DeLay, Mr. Cantor, Mr. Feeney, Mr. Sessions, Mr. Flake, Mr. Gingrey, Mr. Kline, Mr. Chocola, Mr. Cole of Oklahoma, Mr. Tiahrt, Mr. Westmoreland, Mr. Franks of Arizona, Mr. McHenry, Mr. Aderholt, Mr. Brady of Texas, Mr. Garrett of New Jersey, Mr. Issa, Mr. Bartlett of Maryland, Mr. Goode, Mr. Shadegg, Mr. Ryan of Wisconsin, Mr. Jindal, Mr. Ryun of Kansas, Mr. Sam Johnson of Texas, Mr. Pitts, Mr. Wamp, Mr. Barrett of South Carolina, Mr. Rohrabacher, Mr. Wilson of South Carolina, Mr. Culberson, Mr. Cannon, Mr. Hensarling, Mrs. Cubin, Mr. Akin, Mr. King of Iowa, Mr. Bachus, Mrs. Jo Ann Davis of Virginia, Mr. Royce, Mr. Herger, Mr. Miller of Florida, Mr. Burgess, Mr. Neugebauer, Mr. McCaul of Texas, Mr. Hayworth, Mr. Stearns, Mr. Burton of Indiana, Mrs. Myrick, Ms. Foxx, Mr. Norwood, Mrs. Musgrave, Ms. Hart, and Mrs. Blackburn) submitted the following resolution; which was referred to the Committee on Government Reform 
 
RESOLUTION 
Honoring National Review magazine on its 50th anniversary for its contribution to the national political discourse. 
 
Whereas National Review was founded in November 1955 by William F. Buckley, Jr., who famously stated in the premier issue that the magazine “stands athwart history, yelling Stop”, to provide a respectable and reasoned conservative voice in American public policy and political debates; 
Whereas National Review became an established journal due largely to the editorial direction and determination of William F. Buckley, Jr., and other distinguished intellectuals who participated in its launch and early years; and, over subsequent years, National Review reaffirmed its status as a leading journal by publishing writers of immense influence, such as Milton Friedman, Ronald Reagan, Margaret Thatcher, George Will, and many others; 
Whereas National Review, through its half-century of publishing provocative and profound commentaries on public events and figures and sharp analysis of foreign and domestic affairs, culture, politics, and the economy, is the benchmark for conservative public discourse on America and the world; 
Whereas William F. Buckley, Jr., by virtue of his distinct personality, talents, good humor, and good will, has been recognized as the first public conservative intellectual in post-war America, and, furthermore, has fostered an entire generation of conservative scholars, academics, and writers; 
Whereas National Review is regarded as the catalyst of the modern American conservative movement, playing a central role in the creation of the “Draft Goldwater” movement and the “Reagan Revolution”, and is considered a prime intellectual force in the long but successful campaign to bring about the demise of communist tyranny in Europe; 
Whereas National Review has succeeded in its mission to pronounce, distill, and refine conservative principles, and it has set the conservative standard in national and international debates over the last 50 years; 
Whereas National Review is currently the largest conservative opinion magazine; and 
Whereas William F. Buckley, Jr., editor emeritus, soon to celebrate his 80th birthday, continues to be a powerful influence on National Review and numerous conservative writers and policy-makers associated with the magazine: Now, therefore, be it 
 
That the House of Representatives— 
(1)honors National Review magazine on its 50th anniversary; 
(2)praises William F. Buckley, Jr., for his vanguard efforts to articulate a conservative vision for America and a capitalist, democratic vision for the whole world; and 
(3)recognizes the incalculable contributions National Review has made to the national political discourse and the intellectual fabric of America. 
 
